—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of one count of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [2]). The record establishes that defendant knowingly, *960intelligently and voluntarily waived his right to appeal (see, People v Seaberg, 74 NY2d 1, 11). The waiver encompassed Supreme Court’s denial of defendant’s application for a youthful offender adjudication (see, People v Hidalgo, 91 NY2d 733, 737; People v Wagoner, 234 AD2d 831). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Attempted Robbery, 1st Degree.) Present — Denman, P. J., Green, Pine, Scudder and Balio, JJ.